Citation Nr: 9914157	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-41 928	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for traumatic brain 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bronchial 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from February 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1993 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's applications to 
reopen claims of service connection for a neurosis, traumatic 
brain disease, a bronchial disorder, and a seizure disorder.  
(These claims had previously been denied by the RO in October 
1987.)

Initially, the Board notes that controlling law and 
regulations provide that an appeal to the Board is initiated 
by filing a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 (1998).  
Then, after a statement of the case (SOC) is issued, the 
appeal is completed by filing a substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (1998).  A substantive appeal can be set forth on a VA 
Form 9, Appeal to Board of Veterans' Appeals, or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to alleged errors 
of fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1998).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the veteran, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
Furthermore, when calculating whether the time period has run 
to file a substantive appeal, if a postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the date of receipt of the document by VA.  Saturdays, 
Sundays and legal holidays will be excluded in calculating 
this postmark rule.  Moreover, in computing the time limits 
for filing, the first day of the specified period will be 
excluded and the last day included.  Furthermore, where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305 (1998).  

If the veteran fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

As previously stated, in October 1993, the RO denied the 
veteran's claims to reopen.  Notice of this decision was sent 
to the veteran on November 26, 1993.  The veteran filed a NOD 
with the RO on March 18, 1994.  A SOC was issued on September 
15, 1995.  However, a review of the record on appeal reveals 
that the veteran thereafter failed to file any subsequent 
statement with the RO that included allegations of error 
regarding his claims to reopen that could act as a timely 
substantive appeal on these issues.  Although the veteran on 
November 27, 1995, both testified at a personal hearing at 
the RO and filed a VA Form 9, neither his testimony nor his 
written statement were received by the RO before the time 
period for filing a substantive appeal had passed.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 
(1998).

The Board also notes that a statement from the veteran dated 
September 6, 1995, includes a request for an extension of 
time to review the file, no request for an extension of time 
to appeal was made.  Moreover, this September 6, 1995, 
statement was prepared and presented to the VA medical center 
in Brooklyn, New York one day before the statement of the 
case was produced and more than a week before the statement 
of the case was mailed to the veteran.  Consequently, it does 
not appear that this statement can be treated as a 
substantive appeal filed after the issuance of the statement 
of the case, or as a request for an extension of time to file 
an appeal.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the AOJ, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded to the AOJ to 
avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified regarding the issue of 
whether a substantive appeal was timely filed as to the RO's 
October 1993 denial of his claims to reopen.  Since the 
veteran has not yet been afforded an opportunity to present 
argument and/or evidence on the question of adequacy and 
timeliness of appeal, and because he has not been provided a 
SOC or supplemental statement of the case (SSOC) with respect 
to this matter, the Board will remand this matter to the RO 
to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence, argument, and/or comment with 
regard to the question of timeliness and 
adequacy of appeal as to his claims.  He 
should also be given opportunity to 
appear at a hearing on this matter. 

2.  The RO should address the veteran's 
submissions in its adjudication of the 
question of timeliness of appeal.  A SSOC 
should be issued that contains a summary 
of the pertinent facts and a summary of 
the laws and regulations applicable to 
the proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.203, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of the remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


